DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The previous claim objections are withdrawn in view of applicant’s claim amendments filed 11/18/2021.

Claim Rejections - 35 USC § 112(b) – Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 5, 7-10 & 21-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  All dependent claims are also rendered indefinite by virtue of their dependence from one of independent Claims 1 & 28.
Regarding Amended Claims 1 & 28, the new process limitation “wherein a diameter of the conductive pillar proximate to the conductive post is substantially the same as a diameter of the conductive post” [emphasis examiner’s] renders the claim indefinite because the term “substantially the same” is a relative term which renders the claim indefinite.  The term “substantially the same” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Regarding the use of relative terminology in claim language, the MPEP § 2173.05(b) states:
Acceptability of the claim language depends on whether one of ordinary skill in the art would understand what is claimed, in light of the specification… Claim language employing terms of degree has long been found definite where it provided enough certainty to one of skill in the art when read in the context of the invention…Thus, when a term of degree is used in the claim, the examiner should determine whether the specification provides some standard for measuring that degree… If the specification does not provide some standard for measuring that degree, a determination must be made as to whether one of ordinary skill in the art could nevertheless ascertain the scope of the claim (e.g., a standard that is recognized in the art for measuring the meaning of the term of degree) [emphasis examiner’s].
In the instant case, applicant’s written description fails to make any teaching regarding a diameter of either the conductive post or the conductive pillar proximate to the conductive post  – much less that their diameters are “substantially the same” – or provide any standard for measuring the claimed degree of “sameness”.  Furthermore, applicant has not proffered (and the examiner is unaware of) any evidence to support the notion that there exists an art-recognized standard by which one of ordinary skill may assess the scope of “substantially the same”, as it may pertain to the various diameters of conductive features within a semiconductor chip package.  Therefore, absent any meaningful standard for measuring the degrees intended by the relative term “substantially the same”, one of ordinary skill in the art cannot reasonably determine the scope of the invention.  Consequently, Claims 1 & 28 are rejected for being indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 5, 7, 21, & 26-29 is/are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over U.S. Pre-Grant Pub. 2018/0261573 to Chen et al. (from hereinafter Chen, prior art of record) in view of U.S. Pre-Grant Pub. 2020/0203299 to Huang et al. (from hereinafter Huang, prior art of record).
Regarding Amended Claim 1 (as best understood), Chen teaches a semiconductor device (e.g. Figs. 1 & 2A-H; see Fig. 1 reproduced below for convenience), comprising: 
a redistribution layer substrate (e.g. 20; see Fig. 1 and ¶ [0017-21]) having a top surface (e.g. surface of 20 closest chip 24) and a bottom surface (opposite chip 24), wherein the RDL substrate (20) comprises a filler-free dielectric material (see ¶ [0017]); 
an electronic device (e.g. 24; see ¶ [0017 & 20]) on the top surface of the RDL substrate (20); 
an electrical interconnect (e.g. conductors 12/32; see ¶ [0017-19 & 25]) on the bottom surface of the RDL substrate (20) and electrically coupled to the electronic device (24); 
a first protective material (e.g. molding layer 28; see Fig. 1A and ¶ [0021-24]) contacting a side surface of the electronic device (24) and the top surface of the RDL substrate (20); and 
a second protective material (e.g. 14; see ¶ [0019 & 22]) external to the RDL substrate (20) contacting a side surface of the electrical interconnect (12/32) and the bottom surface of the RDL substrate (20).
wherein the electrical interconnect (12/32) comprises a conductive post (e.g. 12; see ¶ [0017-19]) external to and on the bottom surface of the RDL substrate (bottom of 20) and entirely within the second protective material (14), and an interconnect tip (e.g. 32; see ¶ [0025]) on the conductive post (12); and
wherein the second protective material (14) comprises a filler (e.g. 14F; see ¶ [0019, 22, & 30]).

    PNG
    media_image1.png
    335
    1108
    media_image1.png
    Greyscale

Although Chen may not explicitly teach that the “dielectric material” of RDL substrate (20) is “filler-free”, Chen makes no mention of fillers or particles included in the dielectric layers of RDL substrate (20).  Hence, one skilled in the art would reasonably interpret Chen’s disclosure as teaching that the dielectric layers of their RDL substrate (20) do not require any use of fillers and may be implemented without fillers – otherwise Chen would have had to disclose the use of fillers if they were critical to the dielectric layers of RDL substrate (20).  It follows then, that Chen realizes forming the claimed the dielectric layers of RDL substrate (20) without using fillers.  Therefore, the examiner submits that one of ordinary skill in the art would reasonably interpret Chen’s absence of teaching that the dielectric layers of RDL substrate (20) include fillers as anticipating a “filler-free dielectric material”.
In the alternative, before the application was filed it would have been obvious to one of ordinary skill in the art to use a “filler-free dielectric material”, because it has been held that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill.  (See MPEP § 2144.07)

Chen may not explicitly teach that the electrical interconnect (12/32) further comprises a conductive pillar on the conductive post (12) and entirely external to the second protective material (14), wherein the interconnect tip (32) is on the conductive pillar.
Huang does teach a similar semiconductor device (e.g. Figs. 1A-G; see Fig. 1G reproduced below for convenience) comprising an analogous electrical interconnect (e.g. conductors 118a/172/182; see ¶ [0054, 57]) that comprises a conductive post (118a; see Fig. 1C-D and ¶ [0037-47]) on a bottom surface (opposite chip 120) of an analogous RDL substrate (111/113/114; see Fig. 1A and ¶ [0017-21]) and entirely within an analogous second protective material (117a; see Fig. 1C-D and ¶ [0036]), a conductive pillar (e.g. 172; see Fig. 1C-D and ¶ [0042-45]) on the conductive post (118a) and entirely external to the second protective material (117a), and an interconnect tip (e.g. 182; see Fig. 1C-D and ¶ [0044-45]) on the conductive pillar (172).
Huang further teaches that this conductive pillar configuration (172) of Huang is implemented for the express purpose of facilitating external electrical interconnection with electronic device (120; see ¶ [0042]).

    PNG
    media_image2.png
    566
    866
    media_image2.png
    Greyscale

Therefore, before the instant application was filed it would have been obvious to one of ordinary skill in the art to form the electrical interconnect (12/32) of Chen including the conductive pillar configuration (172) of Huang, because Huang demonstrates (see ¶ [0042]) that this feature is an art-recognized equivalent for the same purpose of facilitating external electrical interconnection for a semiconductor device package (see MPEP § 2144.06).
Furthermore, Huang may not explicitly teach that “a diameter of the conductive pillar [172] proximate to the conductive post is substantially the same as a diameter of the conductive post [118a]”.
Nevertheless, before the instant application was filed it would have been obvious to one of ordinary skill in the art to modify the relative proportions of the respective diameters of the conductive pillar (172) and the conductive post (118a) to be “substantially the same”, because it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (see MPEP § 2144.04 IV).
Therefore, regarding the proposed modification of the relative proportions of the device of Huang so that the respective diameters of the conductive pillar (172) and the conductive post (118a) are “substantially the same”, this modification would be similarly obvious because the record does not indicate that such a modification would substantially alter the device's performance.

Regarding Claim 3, Chen and Huang teach the semiconductor device of claim 2, wherein the electrical interconnect (Chen 12/32; Huang 118a/172/182) further comprises a seed layer (e.g. Huang seed layer 10; see Figs. 1C-D and ¶ [0040-41]) between the conductive post (Huang 118a) and the conductive pillar (Huang 172), and the seed layer (Huang 10) is substantially coplanar with an external surface of the second protective material (Huang 117; as reasonably illustrated by Figs. 1C-D).

Regarding Claim 5, Chen teaches the semiconductor device of claim 1, wherein the interconnect tip (32) comprises a solder ball (see ¶ [0025]).

Regarding Claim 7, Chen and Huang teach the semiconductor device of claim 1, further comprising an additional electrical interconnect (e.g. see Chen Fig. 1 and ¶ [0017] teaching “the conductive wiring layer proximal to the first surface 201 or the second surface 202 is configured as bonding pads such as under bump metallurgies (UBMs)”) on the top surface of the RDL substrate (Chen 20; Huang 111/113/114) to couple the electronic device (Chen 24; Huang 120) to the electrical interconnect (Chen 12/32; Huang 118a/172/182) on the bottom surface of the RDL substrate (Chen 20; Huang 111/113/114) via the conductive layer (112), and wherein the RDL substrate (Chen 20; Huang 111/113/114) comprises an additional dielectric layer and a conductive layer sandwiched between the dielectric layer and the additional dielectric layer (e.g. see again Chen Fig. 1 and ¶ [0017] teaching “the first circuit layer 20 includes one or more conductive wiring layers and one or more dielectric layers stacked on each other”).

Regarding Claim 21, Chen teaches the semiconductor device of claim 1, wherein the second protective material (14) comprises a resin (e.g. see ¶ [0022] teaching “first molding layer 14 includes an Ajinomoto build-up film (ABF)”) containing the filler (14F).
Regarding Claim 26, Chen and Huang teach the semiconductor device of claim 1, wherein the first protective material (Chen 28) and the second protective material (Chen 14) comprise a mold compound (e.g. “ABF”, “biphenyl”; see Chen ¶ [0022]), and the RDL substrate (Chen 20; Huang 111/113/114) comprises a material that is free of mold compound (e.g. SOI, silicon oxide; see Huang ¶ [0019-21]).

Regarding Claim 27, Chen teaches the semiconductor device of claim 1, wherein the first protective material (28) and the second protective material (14) comprise resin (e.g. “ABF”, “biphenyl”; see Chen ¶ [0022]) with an inorganic filler (e.g. “aluminum oxide”, “silicon oxide”; see Chen ¶ [0022]), and the RDL substrate (Chen 20; Huang 111/113/114) comprises a material that is free of inorganic filler (as reasonably evidenced by the fact that neither Chen nor Huang teach that their respective RDL substrates include inorganic filler).

Regarding Claim 28 (as best understood), Chen teaches a semiconductor device (e.g. Figs. 1 & 2A-H; see Fig. 1 reproduced below for convenience), comprising: 
a redistribution layer substrate (e.g. 20; see Fig. 1 and ¶ [0017-21]) having a top surface (e.g. surface of 20 closest chip 24) and a bottom surface (opposite chip 24), wherein the RDL substrate (20) comprises a filler-free dielectric material (see ¶ [0017]); 
an electronic device (e.g. 24; see ¶ [0017 & 20]) on the top surface of the RDL substrate (20); 
an electrical interconnect (e.g. conductors 12/32; see ¶ [0017-19 & 25]) on the bottom surface of the RDL substrate (20) and electrically coupled to the electronic device (24); 
a first protective material (e.g. molding layer 28; see Fig. 1A and ¶ [0021-24]) contacting a side surface of the electronic device (24) and the top surface of the RDL substrate (20); and 
a second protective material (e.g. 14; see ¶ [0019 & 22]) external to the RDL substrate (20) contacting a side surface of the electrical interconnect (12/32) and the bottom surface of the RDL substrate (20).
wherein the electrical interconnect (12/32) comprises a conductive post (e.g. 12; see ¶ [0017-19]) external to and on the bottom surface of the RDL substrate (bottom of 20), and an interconnect tip (e.g. 32; see ¶ [0025]) on the conductive post (12); and
wherein a top surface of the conductive post (12) is coplanar with a top surface of the second protective material (14; as illustrated by Fig. 1 below), and a bottom surface of the conductive post (12) is coplanar with a top surface of the second protective material (14; as illustrated by Fig. 1 below).

    PNG
    media_image1.png
    335
    1108
    media_image1.png
    Greyscale

Although Chen may not explicitly teach that the “dielectric material” of RDL substrate (20) is “filler-free”, Chen makes no mention of fillers or particles included in the dielectric layers of RDL substrate (20).  Hence, one skilled in the art would reasonably interpret Chen’s disclosure as teaching that the dielectric layers of their RDL substrate (20) do not require any use of fillers and may be implemented without fillers – otherwise Chen would have had to disclose the use of fillers if they were critical to the dielectric layers of RDL substrate (20).  It follows then, that Chen realizes forming the claimed the dielectric layers of RDL substrate (20) without using fillers.  Therefore, the examiner submits that one of ordinary skill in the art would reasonably interpret Chen’s absence of teaching that the dielectric layers of RDL substrate (20) include fillers as anticipating a “filler-free dielectric material”.
In the alternative, before the application was filed it would have been obvious to one of ordinary skill in the art to use a “filler-free dielectric material”, because it has been held that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill.  (See MPEP § 2144.07)
Chen may not explicitly teach that the electrical interconnect (12/32) further comprises a conductive pillar on the conductive post (12) and entirely external to the second protective material (14), wherein the interconnect tip (32) is on the conductive pillar.
Huang does teach a similar semiconductor device (e.g. Figs. 1A-G; see Fig. 1G reproduced below for convenience) comprising an analogous electrical interconnect (e.g. conductors 118a/172/182; see ¶ [0054, 57]) that comprises a conductive post (118a; see Fig. 1C-D and ¶ [0037-47]) on a bottom surface (opposite chip 120) of an analogous RDL substrate (111/113/114; see Fig. 1A and ¶ [0017-21]) and entirely within an analogous second protective material (117a; see Fig. 1C-D and ¶ [0036]), a conductive pillar (e.g. 172; see Fig. 1C-D and ¶ [0042-45]) on the conductive post (118a) and entirely external to the second protective material (117a), and an interconnect tip (e.g. 182; see Fig. 1C-D and ¶ [0044-45]) on the conductive pillar (172).
Huang further teaches that this conductive pillar configuration (172) of Huang is implemented for the express purpose of facilitating external electrical interconnection with electronic device (120; see ¶ [0042]).

    PNG
    media_image2.png
    566
    866
    media_image2.png
    Greyscale

Therefore, before the instant application was filed it would have been obvious to one of ordinary skill in the art to form the electrical interconnect (12/32) of Chen including the conductive pillar configuration (172) of Huang, because Huang demonstrates (see ¶ [0042]) that this feature is an art-recognized equivalent for the same purpose of facilitating external electrical interconnection for a semiconductor device package (see MPEP § 2144.06).
Furthermore, Huang may not explicitly teach that “a diameter of the conductive pillar [172] proximate to the conductive post is substantially the same as a diameter of the conductive post [118a]”.
Nevertheless, before the instant application was filed it would have been obvious to one of ordinary skill in the art to modify the relative proportions of the respective diameters of the conductive pillar (172) and the conductive post (118a) to be “substantially the same”, because it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (see MPEP § 2144.04 IV).
Therefore, regarding the proposed modification of the relative proportions of the device of Huang so that the respective diameters of the conductive pillar (172) and the conductive post (118a) are “substantially the same”, this modification would be similarly obvious because the record does not indicate that such a modification would substantially alter the device's performance.

Regarding Claim 29, Chen and Huang teach the semiconductor device of claim 26, wherein a thickness of the conductive pillar (Huang 172) is greater than a thickness of the conductive post (Huang 118a, as reasonably illustrated by Fig. 1D; see also MPEP § 2125 teaching that “drawings and pictures can anticipate claims if they clearly show the structure which is claimed” and “drawings must be evaluated for what they would reasonably disclose and suggest to one of ordinary skill in the art”).
Furthermore, before the instant application was filed it would have been obvious to one of ordinary skill in the art to modify the relative proportions of the conductive pillar and conductive post of prior art Chen and Huang as claimed, because it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (see MPEP § 2144.04 IV).  Therefore, the modification of the relative proportions of the conductive pillar and conductive post of prior art Chen and Huang is similarly obvious because the record does not indicate that such a modification would substantially alter the performance of the prior art devices.


Claims 8-10 & 22-25 is/are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Chen in view of Huang, as applied to Claim 1 above, and further in view of U.S. Pre-Grant Pub. 2020/0294914 to Agarwal et al. (from hereinafter Agarwal, prior art of record).
Regarding Claims 8-9, Chen teaches the semiconductor device of claim 1.
Although Chen may not explicitly teach that the first protective material (28) and the second protective material (14) have a same coefficient of thermal expansion (CTE), or that the first protective material (28) and the second protective material (14) comprise different materials having a same or similar coefficient of thermal expansion (CTE), Chen does teach in ¶ [0023] that:
“The relationship between the CTE of the first molding layer 14 and the CTE of the second molding layer 28 is configured to be matched so as to alleviate warpage”.  
Chen further teaches in ¶ [0023] that, regarding the respective layer CTEs:
“the first molding layer 14 and the second molding layer 28 can be implemented by selecting different types or materials of the first molding layer 14 and the second molding layer 28, by selecting different materials or sizes of the fillers of the first molding layer 14 and the second molding layer 28, or by other suitable approaches”. 
Therefore, before the application was filed it would have been obvious to one of ordinary skill in the art to form the first (28) and second (14) protective materials of Chen having the claimed combinations of CTE, because Chen teaches that this predictably and beneficially reduces package warpage due to CTE mismatch (see Chen ¶ [0023]).  Furthermore, the it would have been obvious to one of ordinary skill in the art to choose materials exhibiting specific CTEs because it has been held that selection of a prior art material on the basis of its suitability for the intended purpose of alleviating package warpage is within the level of ordinary skill.  (See MPEP § 2144.07)
In the alternative, even assuming merely arguendo that Chen did not explicitly teach that the first protective material (28) and the second protective material (14) have a same coefficient of thermal expansion (CTE), or that the first protective material (28) and the second protective material (14) comprise different materials having a same or similar coefficient of thermal expansion (CTE), Agarwal does teach a similar semiconductor device (e.g. Fig. 4).  
Specifically Agarwal teaches in ¶ [0055] that:
“[I]t is desirable for the materials selected for the molding layers 210 and 237 to exhibit suitable viscosity at the applicable molding temperatures and [may include]… commercial variants…Sumitomo EME-G750 and G760”.  
Agarwal further teaches in ¶ [0054] that:
“[T]o combat warpage, the molding layer 237 can be fabricated with some desired thickness, Z1, and of particular materials that provides certain bending stiffness. In addition, the molding layer 210 can be fabricated with some thickness, Z2, and from materials that provides a desired bending stiffness”. 
Further still, Agarwal teaches in Fig. 13 and ¶ [0063] that:
“[T]he combination of the molding layer 210, the semiconductor chip 215, the RDL structure 205, the molding layer 237 and the conductor structures 238 will exhibit negligible warpage in either the -z or +z directions as represented schematically and qualitatively by the line 272”).
Therefore, before the application was filed it would have been obvious to one of ordinary skill in the art to form the first (28) and second (14) protective materials of Chen having the claimed combinations of CTE, because Agarwal teaches that this predictably and beneficially reduce package warpage due to CTE mismatch, because it has been held that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill.  (See MPEP § 2144.07)

Regarding Claim 10, Chen, Huang, and Agarwal teach the semiconductor device of claim 1, wherein the first protective material (Chen 28; Agarwal 210) has a first coefficient of thermal expansion (CTE) and a first thickness (e.g. Agarwal Z2; see ¶ [0054]) and the second protective material (Chen 14; Agarwal 237) has a second CTE and a second thickness  (e.g. Agarwal Z2; see ¶ [0054]) such that warpage between the first protective material (Chen 28; Agarwal 210) and the RDL substrate (Chen 20; Agarwal 205) counters warpage between the second protective material (Chen 14; Agarwal 237) and the RDL substrate (Chen 20; Agarwal 205).  (See Agarwal ¶ [0054] teaching “[t]o combat warpage, the molding layer 237 can be fabricated with some desired thickness, Z1, and of particular materials that provides certain bending stiffness. In addition, the molding layer 210 can be fabricated with some thickness, Z2, and from materials that provides a desired bending stiffness”; see also Fig. 13 and ¶ [0063] teaching “the combination of the molding layer 210, the semiconductor chip 215, the RDL structure 205, the molding layer 237 and the conductor structures 238 will exhibit negligible warpage in either the -z or +z directions as represented schematically and qualitatively by the line 272”).

Regarding Claims 22-23, Chen and Huang teach the semiconductor device of claim 1, wherein the RDL substrate (Chen 20; Huang 111/113/114) comprises a dielectric layer (see Chen ¶ [0017-19]; see Huang ¶ [0017-19]), and the second protective material (Chen 14) has a thickness that is at least two or five times a thickness of the dielectric layer (e.g. individual layer of Chen 20, as reasonably illustrated by Fig. 1).
Furthermore, before the instant application was filed it would have been obvious to one of ordinary skill in the art to modify the relative proportions of the conductive pillar and conductive post of prior art Chen and Huang as claimed, because it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (see MPEP § 2144.04 IV).  Therefore, the modification of the relative proportions of the conductive pillar and conductive post of prior art Chen and Huang is similarly obvious because the record does not indicate that such a modification would substantially alter the performance of the prior art devices.
Finally regarding Claims 22-23, one skilled in the art would have found it obvious to modify the relative layer thicknesses of prior art references Chen and Huang as claimed, because Agarwal demonstrates (see ¶ [0054 & 63]) that this parameter is predictably optimized for the known benefit of alleviating package warpage.

Regarding Claim 24 of the semiconductor device of claim 1, one skilled in the art would have found it similarly obvious to modify the relative coefficients of thermal expansion (CTE) of the RDL substrate (20) and the first (28) and second (14) protective materials of Chen as claimed, because Agarwal demonstrates (see ¶ [0054 & 63]) that this parameter is predictably optimized for the known benefit of alleviating package warpage. 

Regarding Claim 25 of the semiconductor device of claim 1, one skilled in the art would have found it similarly obvious to modify the coefficient of thermal expansion (CTE) of first (28) and second (14) protective materials of Chen as claimed, because both Chen (see ¶ [0022]) and Agarwal (see ¶ [0054 & 63]) demonstrate that this parameter is predictably optimized for the known benefit of alleviating package warpage.

Response to Arguments
Regarding applicant’s arguments of non-obviousness of amended Claims 1 and 28 in view prior art of record Chen and Huang, their arguments have been considered but are not persuasive in view of the new grounds of rejection detailed above, as necessitated by applicant’s claim amendments filed 11/18/2021.
Applicant further argues (see Remarks; pg. 9):
[T]he combination of Chen and Huang teaches away from this concept since the diameter of Huang's conductive pillar 172 actually gets smaller in a region proximate to the conductive post 118a, thus there is an even greater mismatch in diameter between Huang's pillar and Huang's post in a region of the pillar proximate to the post.
The Examiner respectfully submits that prior art Huang’s mere disclosure of a different alternative per se does not constitute a teach-ing away from any of applicant’s claimed alternatives, because Huang’s disclosure does not criticize, discredit, or otherwise discourage applicant’s claimed configuration (see MPEP § 2145).  Furthermore, the examiner notes that although the prior art must be considered in its entirety, including disclosures that teach away from the claims (see MPEP § 2141.02), nothing in the prior art of record would suggest to one of ordinary skill that modifying the respective diameters of Huang’s conductive pillar (172) and conductive post (118a) as proposed, would render these conductive features of Huang unsatisfactory for their intended purpose of providing external electrical interconnection to the disclosed semiconductor chip package (see MPEP § 2143.01).  Therefore, applicant’s contention that prior art Huang teaches against the proposed modification is not persuasive, and the examiner maintains the obviousness rejection accordingly.
Applicant also contends (see Remarks; pgs. 9-10):
As a further indication of non-obviousness, although the Office Action stated that Huang discloses a conductive post 118a, a conductive pillar 172, and an interconnect tip 182b, it is noted that Huang's conductive post 118a is in the RDL substrate 110. In fact, in the Office Action dated April 15, 2021 on page 5 referred to Huang's substrate 110 as a redistribution layer (RDL) substrate. Since this RDL substate [sic] 110 is a filler-free substrate, Huang's RDL substrate 110 cannot meet the limitation of the second protective material that comprises a filler. As a result, if one of ordinary skill in the art would attempt to modify Chen with Huang's conductive post 118a, the modification would result in placement of the Huang's conductive post 118a in Chen's filler-free RDL layer 20, not in the non-RDL second protective layer 14 that comprises a filler 14F. [emphasis examiner’s] As a result, the proposed modification of Chen with Huang would not result in a structure having a conductive post "entirely within the second protective material" as recited independent claim 1 and its respective dependent claims, or "external to and on the bottom surface of the RDL substrate" as recited in independent claim 28 and its respective dependent claims. Thus, there would be no motivation to combine Chen and Huang to arrive at the subject matter of independent claims 1 and 28.
Initially, the examiner points out that applicant’s arguments merely attack the prior art references individually (e.g. secondary reference “Huang's RDL substrate 110 cannot meet the limitation of the second protective material that comprises a filler”), while neglecting to address the applied combination of references (e.g. primary reference Chen already teaches that second protective material 14 comprises a filler 14F; see ¶ [0019, 22, & 30]), on which the current rejection is based.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  (See MPEP § 2145 IV).  Therefore, applicant’s assertion of nonobviousness is not persuasive and, consequently, the examiner maintains the instant obviousness rejection.
	The examiner has fully considered each of applicant’s arguments and detailed why they are not persuasive.  Thus, the examiner maintains the instant obviousness rejection in full.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E GORDON whose telephone number is (571)270-7432.  The examiner can normally be reached on M-F 9 a.m. - 6 a.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on 5712721708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MATTHEW E. GORDON
Primary Examiner
Art Unit 2892



/Matthew E. Gordon/Primary Examiner, Art Unit 2892